REVISED SCHEDULE A To the Investment Management Agreement, dated April 27, 2001, by and between USAllianz Advisers,LLC (now Allianz Investment Management LLC) and USAllianz Variable Insurance Products Trust (now Allianz Variable Insurance Products Trust). Fees payable to the Manager pursuant to Section 4 of the Investment Management Agreement shall be calculated at the following annual rates based on average daily net assets: Fund Rate AZL Allianz AGIC Opportunity Fund 0.85% AZL BlackRock Capital Appreciation Fund 0.80% AZL BlackRock Global Allocation Fund 0.75% AZL Columbia Mid Cap Value Fund 0.75% AZL Columbia Small Cap Value Fund 0.90% AZL Davis New York Venture Fund 0.75% AZL Dreyfus Research Growth Fund(1) AZL Enhanced Bond Index Fund 0.35% AZL Federated Clover Small Value Fund 0.75% AZL Franklin Templeton Founding Strategy Plus Fund 0.70% AZL Gateway Fund 0.80% AZL International Index Fund 0.35% AZL Invesco Equity and Income Fund 0.75% AZL Invesco Growth and Income Fund(2) AZL Invesco International Equity Fund0.90% FundRate AZL JPMorgan International Opportunities Fund 0.95% AZL JPMorgan U.S. Equity Fund 0.80% AZL MFS Investors Trust Fund 0.75% AZL MFS Value Fund(2) AZL Mid Cap Index Fund 0.25% AZL Money Market Fund 0.35% AZL Morgan Stanley Global Real Estate Fund 0.90% AZL Morgan Stanley Mid Cap Growth Fund(3) AZL NFJ International Value Fund 0.90% AZL Oppenheimer Discovery Fund 0.85% AZL Pyramis Core Bond Fund 0.50% AZL Russell 1000 Growth Index Fund 0.44% AZL Russell 1000 Value Index Fund 0.44% AZL S&P 500 Index Fund 0.17% AZL Schroder Emerging Markets Equity Fund 1.23% AZL Small Cap Stock Index Fund 0.26% First $10M Next $10M Thereafter AZL Dreyfus Research Growth Fund 1.000% 0.875% 0.750% First $100M Next $150M Next $250M Thereafter AZL Invesco Growth and Income Fund 0.775% 0.750% 0.725% 0.675% AZL MFS Value Fund 0.775% 0.750% 0.725% 0.675% First $100M Next $150M Next $250M Thereafter AZL Morgan Stanley Mid Cap Growth Fund 0.850% 0.800% 0.775% 0.750% Acknowledged: AlliAllianz Variable Insurance Products Trust By:/s/ Brian Muench Name:Brian Muench Title: President Allianz Investment Management LLC By:/s/ Brian Muench Name:Brian Muench Title:President Updated: 09/01/2012
